DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. 7,360, 784) in view of Hu et al. (U.S. 2017/0197765). Regarding claim 1, Stewart et al. teaches an insulating container 10, comprising a plurality of sides (four sides at 14; figure 1), a base 12 (figure 2) configured to support the insulating container on a surface (figure 7B), wherein the plurality of sides 14 define an opening (upper end, sealed by lid 16; figure 21) configured to allow access to an interior of the insulating container formed by the plurality of sidewalls and the base (removal of lid 16 provides access to container cavity; figure 21), a lid 1 6, a gasket 90 (figure 9; col. 8 lines 58-64) configured to seal the opening when the lid is in a closed position (figure 9), and at least one latch 76 configured to secure the lid 16 when the lid is in a closed position.
Stewart et al. discloses the claimed invention except for the specific latch structure. Stewart et al. does teach that the container has latches 76. Hu et al. teaches that it is known to provide a container with a latch having a pivotally attached latch upper and a pivotally attached latch lower (see figure 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Stewart et al. with the latch of Hu et al., in order to secure the lid in the closed position using a secure latch structure that provides a strong lock.
Regarding the latch structure of Hu et al., the latch device 25 further including a latch upper 40, wherein the latch upper is pivotally attached to the lid at 42, and a latch lower at 30, wherein the latch lower is pivotally attached to the latch upper at 324,wherein the latch lower further includes an engaging tab, wherein the engaging tab at 38 is configured to engage a keeper 142 when the lid is secured in the closed position, and wherein the keeper is positioned on a front side of the bottom portion of the insulating container (figure 5).

Regarding claim 2, the latch device of Hu et al. is substantially rectangular shaped when the lid is secured in the closed position (figures 1, 2).

Regarding claim 6, the latch further includes a latch upper pin received in 421 configured to pivotally secure the latch upper to the lid, and a latch lower pin at 324 configured to pivotally secure the latch lower to the latch upper.

Regarding claim 7, the latch upper of Hu et al. further includes a base at 322, a first arm 40, and a second arm 32, wherein the first arm and the second arm are substantially perpendicular to the base, wherein the first arm and the second arm are substantially parallel to each other (figure 5), and wherein a front of the latch upper is a substantially inverted U-shape (figure 5).

Regarding claim 8, the latch lower engaging tab 38 is located between the first arm and the second arm of the latch upper when the latch lower is pivotally secured to the latch upper (figure 5).

Regarding claim 9, the engaging tab of the latch lower is more rigid than the remainder of the latch lower (due to the increased thickness at 36, 38).

Regarding claim 10, a pressure regulation device 78 configured to passively allow regulation or equalization of the pressure between an interior of the insulating container and the atmosphere (col. 8 lines 21-24).

Regarding claim 13, Stewart et al. teaches a handle at 26.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. 7,360,784) in view of Hu et al. (U.S. 2017/0197765), as applied to claim 1 above, and further in view of DeFrancia (U.S. 2018/0015938). 
Regarding claim 3, the modified container of Stewart et al. discloses the claimed invention except for the latch upper being an elastomeric material. DeFrancia teaches that it is known to provide a container with the latch upper being an elastomeric material (see paragraph [0049]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Stewart et al. with the latch upper being an elastomeric material, as taught by DeFrancia, in order to create tension to provide a tighter fit of the lid on the container and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 4, the latch lower comprises rigid and elastomeric materials, and wherein the latch lower is more rigid than the latch upper (the rigidity is due to the increased thickness of the material of portions of the latch lower). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. 7,360,784) in view of Hu et al. (U.S. 2017/0197765), as applied to claim 1 above, and further in view of Holderness et al. (U.S. 2015/0375918). 
Regarding claim 5, the modified container of Stewart et al. discloses the claimed invention except for the insulating container being substantially cuboidal in shape. Holderness et al. teaches that it is known to provide a container with a substantially cuboidal shape (see figure 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Stewart et al. with the insulating container having a substantially cuboidal shape, as taught by Holderness et al., in order to store items in a compact shape that may be transported and carried easily. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. 7,360,784) in view of Hu et al. (U.S. 2017/0197765), as applied to claim 10 above, and further in view of Windmiller (U.S. 2008/0302711). 
Regarding claim 11, the modified container of Stewart et al. discloses the claimed invention except for the pressure regulation device being an umbrella valve. Windmiller teaches that it is known to provide a container with the pressure regulation device being an umbrella valve (see element 532). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Stewart et al. with the pressure regulation device being an umbrella valve, as taught by Windmiller, in order to use a simple, well known valve structure that is easy to manufacture and replace. 

Regarding claim 12, the modified container of Stewart et al. discloses the claimed invention except for the pressure regulation device being a duckbill valve. Windmiller teaches that it is known to provide a container with the pressure regulation device being a duckbill valve (see element 634). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Stewart et al. with the pressure regulation device being a duckbill valve, as taught by Windmiller, in order to use a simple, well known valve structure that is easy to manufacture and replace. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. 7,360,784) in view of Hu et al. (U.S. 2017/0197765), as applied to claim 13 above, and further in view of Diettrerich (U.S. 5,190,151). 
Regarding claim 14, the modified container of Stewart et al. discloses the claimed invention except for the handle having first and second pivots. Diettrerich teaches that it is known to provide a container with a handle having first and second pivots (see element 16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Stewart et al. with the pivoting handle of Diettrerich, in order to allow the user to lift and carry the container and times when the container wheels cannot be used (sand, or rough surface) or when lifting the container into a vehicle. 
Regarding claim 15, the first and second handle pivots (as taught by Diettrerich) are configured to rotate from about 220° to about 240° of travel (from position in figure 1 of Diettrerich to position where handle is resting on opposite side of container).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. 7,360,784) in view of Hu et al. (U.S. 2017/0197765) and Diettrerich (U.S. 5,190,151). 
Regarding claim 20, Stewart et al. teaches an insulating container 10, comprising a plurality of sidewalls 14 forming a front, a back, and two sides, (14; figure 1), a base 12 (figure 2) configured to support the insulating container on a surface (figure 7B), wherein the plurality of sides 14 define an opening (at upper end of 14, closed by lid 16; figure 21) configured to allow access to an interior of the insulating container formed by the plurality of sidewalls and the base, a lid 16, and at least one latch 76 configured to secure the lid when the lid is in a closed position.  
The container of Stewart et al. discloses the claimed invention except for the handle having first and second pivots and except for the specific latch structure. Diettrerich teaches that it is known to provide a container with a handle having first and second pivots (see element 16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Stewart et al. with the pivoting handle of Diettrerich, in order to allow the user to lift and carry the container and times when the container wheels cannot be used (sand, or rough surface) or when lifting the container into a vehicle. 
Hu et al. teaches that it is known to provide a container with a latch having a pivotally attached latch upper and a pivotally attached latch lower (see figure 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Stewart et al. with the latch of Hu et al., in order to secure the lid in the closed position using a secure latch structure that provides a strong lock.
Regarding the latch structure of Hu et al., the latch device 25 further including a latch upper 40, wherein the latch upper is pivotally attached to the lid at 42, and a latch lower at 30, wherein the latch lower is pivotally attached to the latch upper at 324,wherein the latch lower further includes an engaging tab, wherein the engaging tab at 38 is configured to engage a keeper 142 when the lid is secured in the closed position, and wherein the keeper is positioned on a front side of the bottom portion of the insulating container (figure 5).  The latch upper and lower are both secured in recessed portions of the side wall and lid, as taught by Stewart et al.
Regarding the handle, the first and second handle pivots (as taught by Diettrerich) are configured to rotate from about 220° to about 240° of travel (from position in figure 1 of Diettrerich to position where handle is resting on opposite side of container).

Allowable Subject Matter
Claims 16-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the handle structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736